Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2017/0279113 A1) in view of Akikusa (WO2016158663A1). Akikusa is read from an English machine translation, which has been placed in the application file.
With regards to claim 1, Ohsawa discloses laminate type battery formed from metal foam and polymer (i.e., an asymmetry composite material) comprising, stacked in sequence, an electrolyte layer 3 comprising a polymer gel formed from polymethyl methacrylate (i.e., first polymer), a negative electrode active material layer 4 formed from a metal foam (i.e., a metal porous body), and a current-collecting layer 5 formed from a polyethylene terephthalate (i.e., second polymer having a different component from the first polymer layer) (Ohsawa: Fig. 1; para. [0026], [0055], [0061], [0137]-[0138], [0143]-[0144], and [0146]).
However, Ohsawa does not appear to disclose a thickness of the first region relative to a thickness of the metal porous body. Ohsawa does not appear to disclose the first polymer component penetrating into pores of the metal porous body to a thickness of 0.05 to 0.95 times a thickness of the metal porous body.
Akikusa discloses a porous metal body which has been at least partially filled with polymer from an outer polymer layer (Akikusa – Translation: abstract; page 3, middle paragraphs “The inner surface of the hollow 3…” and “As the resin composition 4…”). The polymeric materials, metal materials, thicknesses, and porosity used in Akikusa are the same as or similar to those of Ohsawa (Akikusa – Translation: abstract; page 3, upper-middle paragraph “1. Configuration of Metal Porous Body…”; middle paragraphs “The inner surface of the hollow 3…” and “As the resin composition 4…”; lower-middle paragraph “The porosity…”; in addition to above discussion). Like Ohsawa, Akikusa is concerned with improvements to the mechanical, thermal, and electrical properties of metal porous bodies connected to polymer layers for use in batteries (Akikusa – Translation: page 5, middle-lower paragraph “5. Use of metal porous body…”). Therefore, Ohsawa and Akikusa are considered analogous, and reasonably pertinent to Applicant’s problem. Akikusa teaches that the degree of infiltration of the polymer into the porous body should be adjusted, as more polymer included, the higher the strength of the resulting product, and the better the reduction in chipping during use (Akikusa – Translation: page 4, middle paragraph “Therefore, when a force…”). However, Akikusa teaches that not all of the gaps (i.e., pores) are filled with resin, so as to permit the required air permeability, and to enable additional substances to be added (such as the additional material carried in Ohsawa) (Akikusa – Translation: page 3, middle-lower paragraph “The metal particles 5…”). Therefore, a person of ordinary skill in the art would have found it obvious to have at least partially filled the metal foam of Ohsawa with the first and second polymer components, in order to provide improved strength and reduced chipping while enabling appropriate air permeability (see above discussion). Furthermore, it would have been obvious to a person of ordinary skill to have optimized the amount of resin which fills the voids of the metal foam (i.e., the thickness of the first region relative to the thickness of the metal porous body) in order to achieve a balance between improved mechanical strength, chipping, and air permeability (see above discussion). See MPEP 2144.05.
With regards to claim 2, the metal foam has a thickness of preferably from 0.5 to 1.5 mm, which is entirely within the claimed range of 5 microns to 5 cm (Ohsawa: para. [0141]-[0142]). The claimed range is identified with sufficient specificity, and therefore anticipated by Ohsawa, based on entire containment of the range of Ohsawa within the claimed range, and since the present specification provides neither evidence nor allegation of criticality of the claimed range. See MPEP 2131.03, II.
With regards to claim 3, the metal foam is made from, for example, aluminum, nickel, copper, or stainless steel (Ohsawa: para. [0139]). 
With regards to claim 4, the metal porous body is a metal foam (see above discussion).
With regards to claim 5, although Ohsawa teaches that “the porosity of the foamed metal carrier is preferably 90% or more”, Ohsawa further teaches “[h]owever, the porosity of the foamed metal carrier is not limited only to the embodiment included in these ranges” (Ohsawa: para. [0140]). Therefore, at the express suggestion of Ohsawa, a person of ordinary skill in the art would have found it obvious to have selected a porosity value below the range of 90% or more, including a value such as 85%. See MPEP 2144.05.
With regards to claim 6, the metal porous body has a first surface (i.e., a first region) in which the first polymer is present (i.e., and therefore including its first polymer component) and a second surface (i.e., second region) in which the second polymer is present (i.e., and therefore including its first polymer component) (Ohsawa: Fig. 1).
With regards to claim 7, a person of ordinary skill in the art would have found it obvious to have at least partially filled the metal foam of Ohsawa with the first and second polymer components, in order to provide improved strength and reduced chipping while enabling appropriate air permeability (see above discussion). Furthermore, it would have been obvious to a person of ordinary skill to have optimized the amount of resin which fills the voids of the metal foam (i.e., the thickness of the first region relative to the thickness of the metal porous body) in order to achieve a balance between improved mechanical strength, chipping, and air permeability (see above discussion). See MPEP 2144.05.
With regards to claim 8, the structure of Ohsawa and Akikusa is substantially identical to that of the claimed invention (see above discussion). Both the prior art structure and claimed invention have a first polymer layer, metal foam, second polymer layer stacked in sequence (see above discussion). Both use the same polymers (i.e., polyethylene terephthalate and a polyacrylate) and the same metal (i.e., aluminum, nickel, copper, or stainless steel) (see above discussion). Both have part of the first and second polymer layers infiltrating the metal porous body in amounts which achieve the same design goals (see above discussion). Therefore, the structure of Ohsawa and Akikusa is expected to possess the claimed surface resistances. See MPEP 2112.
With regards to claim 9, the structure of Ohsawa and Akikusa is substantially identical to that of the claimed invention (see above discussion). Both the prior art structure and claimed invention have a first polymer layer, metal foam, second polymer layer stacked in sequence (see above discussion). Both use the same polymers (i.e., polyethylene terephthalate and a polyacrylate) and the same metal (i.e., aluminum, nickel, copper, or stainless steel) (see above discussion). Both have part of the first and second polymer layers infiltrating the metal porous body in amounts which achieve the same design goals (see above discussion). Therefore, the structure of Ohsawa and Akikusa is expected to possess the claimed peel forces. See MPEP 2112.
With regards to claim 10, the structure of Ohsawa and Akikusa is substantially identical to that of the claimed invention (see above discussion). Both the prior art structure and claimed invention have a first polymer layer, metal foam, second polymer layer stacked in sequence (see above discussion). Both use the same polymers (i.e., polyethylene terephthalate and a polyacrylate) and the same metal (i.e., aluminum, nickel, copper, or stainless steel) (see above discussion). Both have part of the first and second polymer layers infiltrating the metal porous body in amounts which achieve the same design goals (see above discussion). Therefore, the structure of Ohsawa and Akikusa is expected to possess the claimed tensile elastic moduli. See MPEP 2112.
With regards to claim 11, each of the first polymer layer and second polymer layer are expressly disclosed as including a resin component (Ohsawa: para. [0055], [0154], and [0156]).
With regards to claim 13, the second polymer layer includes particles of conductive filler formed from a material such as aluminum (i.e., the particles are inorganic) (Ohsawa: para. [0062]-[0063] and [0066]-[0067]).

Response to Arguments
Several of Applicant’s arguments have been considered and are found persuasive. Ohsawa does not expressly disclose penetration of the first polymer layer into the metal porous body to form a first region having a thickness which is 0.05 to 0.95 times a thickness of the metal porous body. Furthermore, Ohsawa alone does not appear to obviate this limitation. Therefore, the rejection over Ohsawa has been withdrawn. However, new grounds of rejection are made over the combination of Ohsawa and Akikusa.
Applicant’s arguments which remain pertinent to the current grounds of rejection have been considered but they are not found persuasive.
Applicant pre-emptively argues that the active material must be filled inside the metal foam in the structure of Ohsawa. Applicant argues that even if Akikusa discloses a polymer penetrating a metal foam, a person of ordinary skill in the art would not have replaced the material of the active material on the inside of the metal foam of Ohsawa with a polymer. This argument is not found persuasive as, like Ohsawa, Akikusa discloses filling its metal porous body with active material to form a positive electrode. Even if Ohsawa does not disclose its metal porous body as being partially-penetrated with polymer, that Akikusa discloses the same use and function (i.e., a positive electrode) is still achievable in the metal porous body when partially-penetrated with polymer suggests modification by Akikusa. Furthermore, nothing in Ohsawa actually disparages partially-penetrating its metal foam body with a polymer material, nor does Ohsawa actually state that the metal foam must be filled with active material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783